                          Case 3:19-cv-00665-MMD-WGC Document 36 Filed 03/27/20 Page 1 of 3



                      1 ROBERT A. DOTSON
                        Nevada State Bar No. 5285
                      2 JUSTIN C. VANCE
                        Nevada State Bar No. 11306
                      3 DOTSON LAW
                        5355 Reno Corporate Dr., Ste 100
                      4 Reno, Nevada 89511
                        Tel: (775) 501-9400
                      5 Email: rdotson@dotsonlaw.legal

                      6        jvance@dotsonlaw.legal
                        Attorneys for Defendant,
                      7 Washoe County School District

                      8                          UNITED STATES DISTRICT COURT

                      9                                 DISTRICT OF NEVADA

                    10      TRINA OLSEN,                                   Case No.: 3:19-cv-00665-MMD-WGC
                    11                    Plaintiff,                       STIPLUATION AND ORDER TO
                    12             vs.                                     CONTINUE DISCOVERY
                                                                           DEADLINES
                    13      WASHOE COUNTY SCHOOL
                            DISTRICT, a political subdivision of the
                    14      State of Nevada; Washoe County School          (FIRST REQUEST)
                            District Superintendent TRACI DAVIS;
                    15      and DOES 1 through 10, inclusive,
                    16                    Defendants.
                    17          Plaintiff TRINA OLSEN, Defendant WASHOE COUNTY SCHOOL DISTRICT,
                    18 and Defendant TRACI DAVIS hereby stipulate and agree as follows:

                    19          In light of the societal adjustments caused by COVID-19, the Washoe County
                    20 School District’s physical office has closed. Although administrators and staff continue to

                    21 work remotely, they are currently focused on implementing a way to continue to educate

                    22 the WCSD’s students remotely and developing appropriate lesson plans for the same.

                    23 Consequently, at this moment, WCSD does not have the resources to attend immediately

                    24 to written discovery requests or make certain individuals available for depositions without

                    25 distracting significantly from this purpose. As a result, the parties hereto agree extend the

                    26 discovery cut-off and associated deadlines by sixty (60) days as follows:

                    27

      DOTSON LAW    28
5355 RENO CORPORATE DR.
       SUITE #100                                                      1
  RENO, NEVADA 89511
                          Case 3:19-cv-00665-MMD-WGC Document 36 Filed 03/27/20 Page 2 of 3



                      1          1.      Discovery Cut-Off Date:
                      2          All discovery shall be completed by Monday, July 13, 2020.

                      3          2.      Dispositive Motions:

                      4          The parties shall file dispositive motions not more than thirty (30) days after the

                      5 discovery cut-off date and, therefore not later than Wednesday, August 12, 2020.

                      6          3.      Pretrial Order:

                      7          If no dispositive motions are filed, and unless otherwise ordered by the Court, the

                      8 Joint Pretrial Order shall be field not more than thirty (30) days after the date set for filing
                          dispositive motions and, therefore, not later than Friday, September 11, 2020. In the event
                      9
                          dispositive motions are filed, the last day to file the Joint Pretrial Order shall be suspended
                    10
                          until thirty (30) days after the ruling on the dispositive motions.
                    11
                                 4.      Interim Status Reports:
                    12
                                 Not Applicable.
                    13
                                 In addition, the parties stipulate that depositions may be taken by video if the
                    14
                          noticing party requests.
                    15
                          ///
                    16

                    17 ///

                    18 ///

                    19 ///

                    20 ///

                    21 ///

                    22 ///

                    23 ///

                    24 ///

                    25 ///

                    26 ///

                    27

      DOTSON LAW    28
5355 RENO CORPORATE DR.
       SUITE #100                                                       2
  RENO, NEVADA 89511
                          Case 3:19-cv-00665-MMD-WGC Document 36 Filed 03/27/20 Page 3 of 3



                      1          This stipulation has been brought no later than twenty-one days prior to the
                      2 discovery cut-off date in accordance with Local Rule 26-4, and is not made for any

                      3 improper purpose.

                      4          IT IS SO STIPULATED.
                                      27 thday of March, 2020.
                           Dated this ___                                            WK day of March, 2020.
                                                                          Dated this ___
                      5

                      6    LUKE ANDREW BUSBY, LTD.                        DOTSON LAW

                      7    _____________________________
                                 __________
                                         ____
                                            _ ____
                                                _ ____                     V-867,1&9$1&(
                                                                          _____________________________
                           LUKEEA A.. BUSBY, ES ESQ.
                                                 SQ.                      ROBERT A. DOTSON, ESQ.
                      8    Nevada State Bar No. 10319                     Nevada State Bar No. 5285
                           316 California Ave., #82                       JUSTIN C. VANCE, ESQ.
                      9
                           Reno, NV 89509                                 Nevada State Bar No. 11306
                    10     Counsel for Plaintiff                          5355 Reno Corporate Dr., Suite 100
                                                                          Reno, NV 89511
                    11                                                    Counsel for Defendant,
                                                                          Washoe County School District
                    12                WK day of March, 2020.
                           Dated this ___

                    13     THORNDAL, ARMOSTRONG, DELK,
                           BALKENBUSH & EISINGER
                    14
                            V.$7+(5,1()3$5.6
                           _____________________________
                    15
                           KATHERINE F. PARKS, ESQ.
                    16     Nevada State Bar No. 6227
                           6950 S. McCarran Blvd., Ste. B
                    17     Reno, NV 89509
                           Counsel for Defendant, Traci Davis
                    18

                    19           IT IS SO ORDERED.
                    20
                                                                 _______________________________________
                    21                                           UNITED STATES MAGISTRATE JUDGE

                    22                                                   March 27, 2020
                                                                 DATED: _______________________________

                    23

                    24

                    25

                    26

                    27

      DOTSON LAW    28
5355 RENO CORPORATE DR.
       SUITE #100                                                     3
  RENO, NEVADA 89511
